

116 HR 2796 IH: Afghan Allies Protection Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2796IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Blumenauer (for himself, Mr. Kinzinger, Mr. Moulton, Mr. Stivers, Mr. Nadler, Ms. Stefanik, Ms. Lofgren, Ms. Herrera Beutler, Mr. Doggett, Mr. Mast, Mr. Crow, Mr. Waltz, Ms. Omar, Mr. Hunter, Mr. McGovern, Mr. Young, Mr. Welch, Mr. Hurd of Texas, Mr. Hastings, Mr. Johnson of Ohio, Mr. Ryan, Mr. Watkins, Mr. Peters, Mr. Wright, Mr. Raskin, Mr. Reschenthaler, Mr. Michael F. Doyle of Pennsylvania, Mr. Wenstrup, Ms. Norton, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Afghan Allies Protection Act of 2009 to make 4,000 visas available for the Afghan
			 Special Immigrant Visa program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Afghan Allies Protection Act of 2019. 2.Special immigrant visas for afghan allies (a)In generalSection 602(b)(2)(A)(ii) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended, in the matter preceding subclause (I), by inserting for the first time after submitting a petition.
 (b)Numerical limitationsSection 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— (1)by striking subparagraph (A) and inserting the following:
					
						(A)Fiscal year 2019
 (i)In generalIn addition to any unused balance under subparagraph (F), for fiscal year 2019, not more than 4,000 principal aliens may be granted special immigrant status under this subsection.
 (ii)Period of employmentFor purposes of this subparagraph, the period of employment referred to in paragraph (2)(A)(ii) shall end not later than December 31, 2021.
 (iii)ApplicationFor purposes of this subparagraph, not later than December 31, 2021, a principal alien seeking special immigrant status under this subsection shall submit an application to the Chief of Mission.;
 (2)by striking subparagraph (C) and inserting the following:  (C)Carry forwardIf the numerical limitation described in subparagraph (A)(i) is not reached for fiscal year 2019, the numerical limitation for each subsequent fiscal year shall be established at a number equal to the difference between—
 (i)the numerical limitation described in subparagraph (A)(i); and (ii)the number of principal aliens granted special immigrant status under this subsection during each fiscal year beginning in fiscal year 2019.;
 (3)in subparagraph (D), by striking notwithstanding the provisions of paragraph (C),; and (4)in subparagraph (F), as amended by this Act,—
 (A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately;
 (B)in the matter preceding subclause (I) (as so redesignated), in the second sentence, by striking For purposes and inserting the following:  (ii)RequirementsFor purposes;
 (C)in the matter preceding clause (ii) (as so designated)— (i)by striking exhausted,, and inserting exhausted,; and
 (ii)by striking In addition and inserting the following:  (i)In generalIn addition; and
 (D)by adding at the end the following:  (iii)Unused visasAny unused balance under this subparagraph shall be added to the number under subparagraph (A)(i) for use in fiscal year 2019..
 (c)Conversion of petitionsSection 2 of Public Law 110–242 (8 U.S.C. 1101 note) is amended by striking subsection (b) and inserting the following:
				
 (b)DurationThe authority under subsection (a) shall expire on the date on which the numerical limitation specified under section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 8 U.S.C. 1157 note) is reached..
			3.SIV program reporting requirement
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of State shall submit a report, with a classified annex if necessary, to—
 (1)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and
 (2)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives.
 (b)ContentsThe report submitted under subsection (a) shall evaluate the obstacles to effective protection of Afghan and Iraqi allies through the special immigrant visa programs and suggestions for improvements in future programs, including information relating to—
 (1)the hiring of locally employed staff and contractors; (2)documenting the identity and employment of locally employed staff and contractors of the United States Government, including the possibility of establishing a central database of employees of the United States Government and its contractors;
 (3)the protection and safety of employees of locally employed staff and contractors; (4)means of expediting processing at all stages of the process for applicants, including consideration of reducing required forms;
 (5)appropriate staffing levels for expedited processing domestically and abroad; (6)the effect of uncertainty of visa availability on visa processing;
 (7)the cost and availability of medical examinations; and (8)means to reduce delays in interagency processing and security checks.
 (c)ConsultationIn preparing the report under subsection (a), the Inspector General shall consult with— (1)the Department of State, Bureau of Consular Affairs, Visa Office;
 (2)the Department of State, Bureau of Near Eastern Affairs and South and Central Asian Affairs, Executive Office;
 (3)the United States embassy in Kabul, Afghanistan, Consular Section; (4)the United States embassy in Baghdad, Iraq, Consular Section;
 (5)the Department of Homeland Security, U.S. Citizenship and Immigration Services; (6)the Department of Defense; and
 (7)nongovernmental organizations providing legal aid in the special immigrant visa application process.
				Wherever possible, the Inspector General shall consult with both current and former employees of
			 these offices.